 

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

Jaylwin Johnson, Jr,,

 

 

 

Plaintiff(s)
vs. No. 1:17-cv-00755-LJO-EPG (PC)

[california Forensic Med. Group, et al., REQUEST FOR AUTHORITY TO INCUR
- vn - COSTS (APPOINTED COUNSEL) AND
Defendants. REQUEST FOR PAYMENT

/

 

 

 

 

REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES

Complete this form and return it to the court (with two copies) for approval prior to incurring the
cost for which reimbursement is requested.

 

I, [Sanjay S. Schmidt _, attorney for plaintiff(s), declare as follows:

I was appointed to represent plaintiff(s) in this action on |November 13, 2018 , by the
Honorable jErica P. Grosjean , United States District Judge/Magistrate Judge.
I believe that the following course of action is reasonably necessary to the prosecution of this
action:

 

 

It is imperative that Plaintiff have a complete set of all documents in his case, including all of the discovery that
has been obtained and conducted on his behalf. The Plaintiff did not have a complete set of records and
documents. Thus, it was necessary to have a full set printed for him, since he is unable to receive these
documents in a digital format, given his custody status. Colour drop performed the printing for a reduced rate |
by applying a 20% discount to the total of $286.00 (.11 x 2,600), which comes to $228.00. Having these
documents is necessary and imperative for Plaintiff to be able to effectively prepare for trial and represent
himself at trial, if the case does not resolve at the settlement conference. Thus, | am respectfully requesting
reimbursement for these printing costs. It should be noted that the previously approved funding of $300 for
an investigator to interview two witnesses in the Stanislaus County jail was not used. The invoice is attached.
Counsel seeking reimbursement must support all claimed expenses by submitting invoices, receipts or similar
documentation. Without such documentation, counsel will not be reimbursed.

I have made reasonable inquiry and believe that the cost of this course of action will not exceed
the amount of $ [$228.00 :

I therefore request that this court authorize the expenditure in an amount not to exceed that stated
above for the completion of this contemplated course of action.

 
 

 

REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2

 

Case Number: [7 :17-cy.00755-LJO-EPG (PC)

The following payments of costs have been heretofore approved in this matter:

 

 

 

 

 

 

 

Amount Amount
Approved Purpose Paid
jl 120.93 }1) procurement of medical records, and 2) depositions (ECF No. 53)
11,250.00 _| appointment of medical expert (Dr. Konkin) (ECF No. 54)
}300 or less linvestigator fees for interviews of Stanislaus County inmates (ECF No. 55)

 

 

=

 

 

Ir

 

 

i

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this [sth day of August

 

; 2019 , at san Francisco , California.

 

| Selon Ry bate

Attorney for Plaintiff(s)

The above expenditure is K Approved

Denied

 

 

Or,

Good cause appearing therefore, this matter is set for discovery conference, pursuant
to rule , on , at , __.-M. in Courtroom
Number .

Dated: A / | 14

 

os 0

United States District Judge/Magistrate Judge

 

 
